Title: To James Madison from William Blackledge, 29 November 1804 (Abstract)
From: Blackledge, William
To: Madison, James


29 November 1804, Washington. “At the last Session of Congress I made an application [not found] on behalf of the Editors of a paper published at Newbern intitled the ‘North Carolina Circular’ to have the paper pitched on as one in which the Laws of Congress should be published under authority of the Act of the 2d March 1799. That application was made too late. I am induced again to make application in behalf of the Editors of this paper, & as the papers of Raleigh Halifax & Warrenton are all on a line near the Centree [sic], of the State none of the papers edited on the Seaco[a]st have been benefited by the regulation I hope my application will prove successful particularly as the paper is Edited at a place near the Centre of the seaports and from whence there is immediate & direct Communication by mail with Edenton Wilmington & in fact all the other seaports of the State.”
